Re: News Releases - Thursday, December 18, 2008 Kodiak Energy, Inc. Reports Annual Meeting Voting Results CALGARY, ALBERTA (Marketwire) December 18, 2008 Kodiak Energy, Inc. (TSX-V: KDK and OTCBB: KDKN.OB) ("Kodiak" or the "Corporation") reports the voting results of our annual and special meeting of stockholders ("meeting").The meeting was held on Wednesday, December 3rd, 2008 in Calgary, Alberta, Canada.We report these results voluntarily as a Toronto Venture Exchange (TSX-V) issuer and are not required to do so under Section 11.3 of the Canadian National Instrument 51-102, Continuous Disclosure Obligations. The items of business stockholders voted on were: 1.
